
	

113 HR 4303 IH: Border Enforcement Accountability, Oversight, and Community Engagement Act of 2014
U.S. House of Representatives
2014-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4303
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2014
			Mr. O’Rourke (for himself, Mr. Pearce, and Mr. Vela) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on the Judiciary and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To increase transparency, accountability, and community engagement within U.S. Customs and Border
			 Protection, provide independent oversight of border security activities,
			 improve training for U.S. Customs and Border Protection agents and
			 officers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Border Enforcement Accountability, Oversight, and Community Engagement Act of 2014.
		2.Stakeholder and community engagement
			(a)Department of Homeland Security Border Oversight Commission
				(1)EstablishmentThere is established an independent commission, which shall be known as the Department of Homeland Security Border Oversight Commission (in this Act referred to as the Commission).
				(2)Organization
					(A)LeadershipThe Commission shall be led by a Chair and Vice Chair.
					(B)Subcommittees
						(i)In generalThe Chair shall establish within the Commission two subcommittees that will be comprised of
			 representatives from each State on the northern border and each State on
			 the southern border.
						(ii)Northern border subcommitteeThe northern border subcommittee shall consist of ten members from the northern border region,
			 including at least one uniformed agent or officer of U.S. Customs and
			 Border Protection, in accordance with subparagraph (C).
						(iii)Southern border subcommitteeThe southern border subcommittee shall consist of ten members from the southern border region,
			 including at least one uniformed agent or officer of U.S. Customs and
			 Border Protection, in accordance with subparagraph (C).
						(iv)ElectionMembers of the northern and southern border subcommittees shall elect the Chair and Vice Chair of
			 the Commission from among its members. The Chair and Vice Chair may not be
			 from the same subcommittee.
						(C)Appointment processMembers of the Commission shall be appointed as follows:
						(i)The President shall appoint four representatives from the northern border region and four
			 representatives from the southern border region.
						(ii)The House Speaker shall appoint three representatives from the northern border region and three
			 representatives from the southern border region.
						(iii)The Senate Majority Leader shall appoint three representatives from the northern border region and
			 three representatives from the southern border region.
						(D)Appointment deadlineMembers of the Commission shall be appointed not later than 180 days after the date of the
			 enactment of this Act.
					(E)Terms of officeThe Chair and Vice Chair of the Commission shall serve for terms of four years. Members of the
			 northern border and southern border subcommittees shall serve for terms of
			 four years.
					(3)QualificationsMembership on the Commission and its subcommittees shall to the greatest extent possible include
			 security experts, training experts, civil rights and civil liberties
			 experts, representatives of faith based organizations, officials from
			 local law enforcement on the northern and southern borders, officials from
			 local government on the northern and southern borders, and business and
			 civic organizations along the northern and southern borders.
				(4)Meetings
					(A)CommissionThe Commission shall meet at least semiannually, and may convene additional meetings as necessary.
					(B)SubcommitteesThe northern border and southern border subcommittees shall meet at least quarterly, and may
			 convene additional meetings as necessary.
					(5)DutiesThe Commission, and the northern border and southern border subcommittees, shall—
					(A)develop recommendations for improvements regarding border enforcement policies, strategies, and
			 programs that take into consideration their impact on border communities;
					(B)evaluate policies, strategies, and programs of Federal agencies operating along the northern and
			 southern borders to—
						(i)protect—
							(I)due process;
							(II)the civil and human rights of border residents and visitors; and
							(III)private property rights of land owners;
							(ii)reduce the number of migrant deaths; and
						(iii)improve the safety of agents and officers of U.S. Customs and Border Protection;
						(C)develop recommendations for improvements regarding the safety of agents and officers of U.S.
			 Customs and Border Protection when such agents and officers are in the
			 field; and
					(D)evaluate training, including establishing training courses related to management and leadership
			 skills for supervisors in each Border Patrol sector and at each port of
			 entry on the northern and southern borders, the extent to which
			 supervisory and management personnel practices at U.S. Customs and Border
			 Protection encourage and facilitate workforce development for agents and
			 officers, promote agent and officer field safety, and post-FLETC training
			 of border enforcement personnel in accordance with section 6.
					(6)Additional responsibilities
					(A)In generalIn carrying out the duties specified in paragraph (5), the Commission shall take into consideration
			 any recommendations and evaluations agreed upon by the northern border and
			 southern border subcommittees.
					(B)Subcommittee reportsThe northern border and southern border subcommittees shall annually submit to the Chair and Vice
			 Chair of the Commission a publically available report containing the
			 recommendations and evaluations of the subcommittees pursuant to paragraph
			 (5).
					(7)Prohibition on compensationMembers of the Commission and the northern border and southern border subcommittees may not receive
			 pay, allowances, or benefits from the Government by reason of their
			 service on the Commission or the subcommittees.
				(b)Powers of the Commission
				(1)In general
					(A)Hearings and evidenceThe Commission or, on the authority of the Commission, any subcommittee or member thereof, may, for
			 the purpose of carrying out this Act—
						(i)hold such hearings, and sit and act at such times and places, take such testimony, receive such
			 evidence, and administer such oaths, and
						(ii)subject to subparagraph (B), require, by subpoena or otherwise, the attendance and testimony of
			 such witnesses and the production of such books, records, correspondence,
			 memoranda, papers, and documents,as the Commission or such designated subcommittee or designated member determines necessary to
			 carry out its duties under subsection (a)(5).(B)Subpoenas
						(i)IssuanceA subpoena may be issued under this subsection only by—
							(I)the Chair and Vice Chair of the Commission; or
							(II)a recorded vote of two-thirds of the members of the northern border or southern border
			 subcommittees, as the case may be.
							(ii)ServiceSubpoenas issued under this subsection may be served by—
							(I)any person designated by the Chair or the Vice Chair of the Commission; or
							(II)any member of the Commission designated by a majority of the Commission.
							(iii)Enforcement
							(I)In generalIn the case of contumacy or failure to obey a subpoena issued under this subsection, the United
			 States district court for the judicial district in which the subpoenaed
			 person resides, is served, or may be found, or where the subpoena is
			 returnable, may issue an order requiring such person to appear at any
			 designated place to testify or to produce documentary or other evidence.
			 Any failure to obey the order of the court may be punished by the court as
			 contempt of that court.
							(II)Additional measuresIn the case of any failure of an individual to comply with any subpoena issued under this section,
			 the Commission, may, by a majority vote, certify a statement of fact
			 constituting such failure to the appropriate United States attorney.
							(iv)LimitationA subpoena may be issued only if the Commission certifies to the Secretary of Homeland Security
			 that such issuance is necessary to carry out its duties under subsection
			 (a)(5), and that all reasonable efforts will be taken to limit the
			 disclosure of personally identifiable information to the greatest extent
			 possible.
						(c)Savings provisionNothing in this Act may be construed as affecting in any manner the investigative and disciplinary
			 procedures of U.S. Customs and Border Protection or the Department of
			 Homeland Security with respect to agents and officers of U.S. Customs and
			 Border Protection.
			(d)Reports
				(1)Annual reportsThe Commission shall annually submit to the Secretary of Homeland Security a publically available
			 report containing information on the activities, findings, and
			 recommendations of the Commission, including the northern border and
			 southern border subcommittees, for the preceding year.
				(2)Congressional notificationThe Secretary of Homeland Security shall brief the Committee on Homeland Security of the House of
			 Representatives and the Committee on Homeland Security and Governmental
			 Affairs of the Senate on each report required under paragraph (1).
				3.Establishment of the Office of the Ombudsman for Border and Immigration Related Concerns
			(a)In generalSection 452 of the Homeland Security Act of 2002 (6 U.S.C. 272) is amended to read as follows:
				
					452.Ombudsman for Border and Immigration Related Concerns
						(a)In generalThere shall be within the Department an Ombudsman for Border and Immigration Related Concerns (in
			 this section referred to as the Ombudsman). The individual appointed as Ombudsman shall have a background in immigration or civil liberties
			 law or law enforcement. The Ombudsman shall report directly to the
			 Secretary.
						(b)Organizational independenceThe Secretary shall take appropriate action to ensure the independence of the Ombudsman’s office
			 from other officers or employees of the Department engaged in border
			 security or immigration activities.
						(c)StaffingThe Secretary shall take appropriate action to ensure that the Ombudsman’s office is sufficiently
			 staffed and resourced to carry out its duties effectively and efficiently.
						(d)FunctionsThe functions of the Ombudsman shall be as follows:
							(1)To establish an independent, neutral, and appropriately confidential process to receive,
			 investigate, resolve, and provide redress, including immigration relief,
			 monetary damages, or any other action determined appropriate, for
			 complaints, grievances, or requests for assistance from individuals,
			 associations, and employers regarding the border security and immigration
			 activities of the Department.
							(2)To conduct inspections of the facilities, including contract facilities, of U.S. Customs and Border
			 Protection, U.S. Immigration and Customs Enforcement, and U.S. Citizenship
			 and Immigration Services.
							(3)To assist individuals and families who have been victims of crimes committed by aliens or of
			 violence near the United States border, and individuals and families
			 impacted by situations in which the Department has exercised force.
							(4)To identify areas in which individuals, associations, and employers have identified concerns with
			 respect to interacting with U.S. Customs and Border Protection, U.S.
			 Immigration and Customs Enforcement, or U.S. Citizenship and Immigration
			 Services.
							(5)To propose changes in the administrative practices of U.S. Customs and Border Protection, U.S.
			 Immigration and Customs Enforcement, and U.S. Citizenship and Immigration
			 Services to mitigate problems identified under this section.
							(6)To review, examine, and make recommendations regarding the border security and immigration and
			 enforcement activities of U.S. Customs and Border Protection, U.S.
			 Immigration and Customs Enforcement, and U.S. Citizenship and Immigration
			 Services.
							(7)To establish a uniform and standardized complaint process regarding complaints against all Customs
			 and Border Protection officers, Border Patrol agents, and CBP Agricultural
			 Specialists for violations of standards of professional conduct. Such
			 complaint process shall have the following components:
								(A)Require that all complaints receive an independent review and investigation completed not later
			 than one year from the date of receipt of each such complaint.
								(B)Require that complainants receive written confirmation of receipt of their complaints not later
			 than 90 days from the date of receipt of each such complaint, and a
			 written summary regarding the outcome of such complaints not later than
			 one year after such date of receipt, including findings of fact,
			 recommended action, and available redress.
								(C)Feature a centralized multilingual online complaint form that includes street address, toll-free
			 telephone number, and electronic mailbox address to permit an individual
			 to file an immigration or border-related complaint and submit supporting
			 evidence through the portal of choice of any such individual. Information
			 relating to such form shall be visible at ports of entry and at Border
			 Patrol interior checkpoints.
								(D)Include procedures for referring complaints to the Office for Civil Rights and Civil Liberties,
			 Office of the Inspector General, or other appropriate agency of the
			 Department of Homeland Security.
								(E)Establish a publicly accessible national, standardized database capable of tracking and analyzing
			 complaints and their resolution.
								(F)Provide publicly accessible records, with copies of complaints, and their resolutions permanently
			 preserved and available for inspection, while maintaining the
			 confidentiality of complainants’ identities.
								(8)To establish an online detainee locator system for individuals held in U.S. Customs and Border
			 Protection custody.
							(e)Other responsibilitiesIn addition to the functions specified in subsection (d), the Ombudsman shall—
							(1)monitor the coverage and geographic allocation of local offices of the Ombudsman, including
			 appointing local ombudsmen for border and immigration related concerns;
							(2)evaluate and take personnel actions (including dismissal) with respect to any employee of the
			 Ombudsman;
							(3)recommend disciplinary action, including contract termination, suspension, and debarment, or
			 termination, suspension, and sanctions, to the appropriate departmental
			 entity regarding any contractor proven to have violated departmental
			 policies or procedures while executing any border security or immigration
			 activity;
							(4)refer to the Inspector General of the Department any complaints of the violation of departmental
			 policies or procedures by any Department employee relating to border
			 security or immigration activity; and
							(5)provide a complainant with a summary of the outcome of any action taken in response to a complaint,
			 grievance, or request for assistance from such complainant, including any
			 findings of fact, recommended action, and available redress.
							(f)ComplainantsThe following shall apply to all complainants:
							(1)Any interested party, including a legal representative, may file a complaint through the complaint
			 procedure pursuant to subsection (d)(7).
							(2)Complainants and other individuals identified in a complaint shall be protected from retaliatory
			 action by law enforcement or by any officer of the United States based on
			 the content of such complaint, and no information contained in a complaint
			 that is germane to such complaint may be used as evidence in any removal
			 or criminal proceedings against the complainant or any individual
			 identified in such complaint.
							(3)Neither the filing of a complaint nor the contents of a complaint shall in any way confer immunity
			 or otherwise impact any removal or criminal proceedings against a
			 complainant or an individual identified in such complaint.
							(4)No personally identifiable information related to an individual involved in a complaint which would
			 result in identification of such individual may be published.
							(5)Complainants shall receive full assistance from the Department in filing complaints, including
			 language assistance, accommodations for disabilities, and accurate and
			 complete responses to their questions.
							(g)Request for investigationsThe Ombudsman is authorized to request the Inspector General of the Department to conduct
			 inspections, investigations, and audits related to subsections (d), (e),
			 and (f).
						(h)Coordination with Department components
							(1)In generalThe Director of U.S. Citizenship and Immigration Services, the Assistant Secretary of Immigration
			 and Customs Enforcement, and the Commissioner of Customs and Border
			 Protection shall each establish procedures to provide formal responses to
			 recommendations submitted to such officials by the Ombudsman within 60
			 days of receiving such recommendations.
							(2)Access to informationThe Secretary shall establish procedures to provide the Ombudsman access to all departmental
			 records necessary to execute the responsibilities of the Ombudsman under
			 subsection (d) or (e) not later than 60 days after a request from the
			 Ombudsman for such information.
							(i)Public outreachThe Secretary shall—
							(1)take all appropriate action to advise the public regarding the existence, duties, responsibilities,
			 and grievance processes of the Ombudsman’s office; and
							(2)shall promulgate regulations to ensure—
								(A)the public’s ability to file grievances with the Ombudsman’s office electronically; and
								(B)that absent written permission of all affected parties, all documents submitted to the Ombudsman’s
			 office are used solely by the Ombudsman’s office to advance the purposes
			 described in this section.
								(j)Annual reportingNot later than June 30 of each year beginning in the year after the date of the enactment of this
			 subsection, the Ombudsman shall submit to the appropriate congressional
			 committees a report that includes the following:
							(1)The number and type of complaints received in each Border Patrol sector, the demographics of
			 complainants, the results of investigations, including violations of
			 standards and any disciplinary actions taken, and an identification of any
			 complaint patterns that could be prevented or reduced by policy training
			 or practice changes.
							(2)An inventory of complaints referred to in paragraph (1) for which action has been taken and the
			 time between receipt and resolution of each such complaint.
							(3)An inventory of complaints referred to in paragraph (1) for which action has not been taken after
			 one year, the period during which each complaint has been open, and the
			 reason for failure to resolve each such complaint.
							(4)Recommendations the Ombudsman has made to improve the services and responsiveness of U.S.
			 Citizenship and Immigration Services, U.S. Immigration and Customs
			 Enforcement, and U.S. Customs and Border Protection, and any responses
			 received from each such component or the Department regarding such
			 recommendations
							(5)Other information as the Ombudsman determines advisable.
							(k)Establishment of Border Communities Liaison Office
							(1)In generalThe Ombudsman, in conjunction with the Office for Civil Rights and Civil Liberties of the
			 Department, shall establish a Border Community Liaison Office (in this
			 subsection referred to as the Liaison Office) in each Border Patrol sector on the northern and southern borders.
							(2)PurposesEach Liaison Office under this subsection shall—
								(A)foster cooperation between the Border Patrol, the Office of Field Operations of the Department, and
			 border communities;
								(B)consult with border communities on the development of policies, directives, and programs of the
			 Border Patrol and the Office of Field Operations; and
								(C)receive feedback from border communities on the performance of the Border Patrol and the Office of
			 Field Operations.
								(3)MembershipEach Liaison Office shall be comprised of equal representation from the community and U.S. Customs
			 and Border Protection, including at least:
								(A)One member of the community in which each Border Patrol sector is located who has expertise in
			 migration, local public safety, civil and human rights, the local
			 community, or community relations.
								(B)One non-uniformed Border Patrol agent with significant experience working for the Border Patrol.
								(C)One non-uniformed CBP officer with significant experience working for U.S. Customs and Border
			 Protection.
								(l)Report on the impact of border enforcement technologies and operations on border communitiesNot later than 180 days after the date of the enactment of this subsection, the Secretary shall
			 submit to the appropriate congressional committees a report that assesses
			 current efforts and technologies used at United States borders, and the
			 impact on border communities of such efforts and technologies on civil
			 rights, private property rights, privacy rights, and civil liberties.
						(m)GAO report on the extent of CBP activities, operations, and claimed authorityNot later than one year after the date of the enactment of this subsection, the Comptroller General
			 of the United States shall submit to the appropriate congressional
			 committees a report that assesses the following issues:
							(1)How far into the United States interior the current activities, operations (including checkpoints),
			 and claimed authority of U.S. Customs and Border Protection extend.
							(2)The extent to which the area of activities, operations, and claimed authority referred to in
			 paragraph (1) is necessary.
							(3)The effectiveness of U.S. Customs and Border Protection’s interior enforcement and its impact on
			 civil, constitutional, and private property rights..
			(b)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended by amending the item relating
			 to section 452 to read as follows:
				
					
						Sec. 452. Ombudsman for Border and Immigration Related Concerns..
			4.Training and continuing education
			(a)Mandatory training and continuing education To promote CBP agent and officer safety and
			 professionalismThe Secretary of Homeland Security shall establish policies and guidelines to ensure that every
			 agent and officer of U.S. Customs and Border Protection receives a minimum
			 of 19 weeks of training that are directly related to the mission of the
			 Border Patrol and the Office of Field Operations before the initial
			 assignment of such agents and officers, and eight hours of training and
			 continuing education annually thereafter. Such training and continuing
			 education shall be conducted by attorneys who have experience with the
			 Fourth Amendment to the Constitution, including appropriate application of
			 the use of force by agents and officers of U.S. Customs and Border
			 Protection. Such attorneys shall be members of the Department of Homeland
			 Security’s Office of General Counsel, and all instruction provided shall
			 be in alignment with curriculum developed and endorsed by FLETC.
			(b)FLETCThe Secretary of Homeland Security shall establish policies and guidelines governing training with
			 FLETC and continuing education of agents and officers of U.S. Customs and
			 Border Protection and U.S. Immigration and Customs Enforcement regarding
			 border awareness, accountability, and oversight. Such training with FLETC
			 shall include individual courses for each of the following issues:
				(1)Community relations, including the following:
					(A)Best practices in community policing.
					(B)Policies limiting location of enforcement and cooperation with local law enforcement.
					(C)Best practices in responding to grievances and how to refer complaints to the Ombudsman for Border
			 and Immigration Related Concerns in accordance with section 452 of the
			 Homeland Security Act of 2002, as amended by section 3 of this Act.
					(2)Interdiction, including the following:
					(A)Instruction on formal and proper command language.
					(B)Situational awareness of what language is appropriate.
					(C)Legal application of use of force policies and guidelines.
					(D)Policies and training scenarios necessary to ensure the agent or officer and the community is safe
			 when intervening in situations in urban areas, including—
						(i)scenario-based training and guidelines; and
						(ii)non-lethal force training and certification on at least one non-lethal force instrument, including
			 tasers.
						(E)Policies necessary to ensure the agent or officer and the community is safe when intervening in
			 situations in rural and remote locations.
					(3)Vulnerable populations, including instruction on screening, identifying, and responding to
			 vulnerable populations, such as children and victims of human trafficking.
				(4)Cultural and societal issues, including the following:
					(A)Understanding of the diversity of immigrant communities.
					(B)Language and basic cultural awareness of major migrant-sending countries.
					(C)Natural resource protection and environmental policies along the border.
					(D)Privacy considerations regarding border-related technologies.
					(5)Standards of professional conduct, including the following:
					(A)Lawful use of force.
					(B)Complying with chain of command and lawful orders.
					(C)Conduct and ethical behavior toward the public in a civil and professional manner.
					(D)Respect for civil rights and protection of the well-being of individuals.
					(c)Supervisor trainingIn addition to the training and continuing education required under subsections (a) and (b), the
			 Secretary of Homeland Security shall establish policies and guidelines
			 governing the continuing education of agents and officers of U.S. Customs
			 and Border Protection and U.S. Immigration and Customs Enforcement who
			 attain a supervisory or management position. Such training and continuing
			 education shall include the following:
				(1)Instruction relating to management and leadership best practices.
				(2)Refresher instruction or in-service training relating to legal application of use of force policies
			 and guidelines, intervention, community relations, and professional
			 conduct.
				(3)Mitigation training to identify, diagnose, and address issues within such supervisory and
			 management roles.
				(d)Review processThe Secretary of Homeland Security shall establish a review process to ensure that port supervisors
			 and managers of U.S. Customs and Border Protection and U.S. Immigration
			 and Customs Enforcement, as the case may be, are evaluated annually on
			 their actions and standards of conduct, and on the actions, situational
			 and educational development, and standards of conduct of their staffs.
			(e)Continuing education
				(1)In generalThe Secretary of Homeland Security shall annually require all agents and officers of U.S. Customs
			 and Border Protection and U.S. Immigration and Customs Enforcement who are
			 required to undergo training under subsections (a) through (c) to
			 participate in continuing education to maintain and update understanding
			 of Federal legal rulings, court decisions, and Department of Homeland
			 Security policies, procedures, and guidelines related to the subject
			 matters described in such subsections.
				(2)Constitutional authority subject matterContinuing education under this subsection shall include a course on protecting the civil,
			 constitutional, human, and privacy rights of individuals, with special
			 emphasis on the scope of enforcement authority, including chain of
			 evidence practices and document seizure, and use of force policies
			 available to agents and officers.
				(3)Additional subject mattersContinuing education under this subsection shall also include a course on the following:
					(A)Scope of authority to conduct immigration enforcement activities, including interviews,
			 interrogations, stops, searches, arrests, and detentions, in addition to
			 identifying and detecting fraudulent documents.
					(B)Identifying, screening, and responsibility for vulnerable populations, such as children and victims
			 of trafficking.
					(C)Cultural and societal issues, including understanding of the diversity of immigrant communities,
			 language and basic cultural awareness of major migrant-sending countries,
			 and natural resource protection and environmental policies along the
			 border.
					(4)AdministrationCourses offered as part of continuing education under this subsection shall—
					(A)be administered in consultation with FLETC by the individual Border Patrol sectors and the Office
			 of Field Operations of the Department of Homeland Security in order to
			 provide such sectors field offices with flexibility to design or tailor
			 such courses to the specific needs and conditions of each such sector and
			 field office; and
					(B)be approved by the Secretary of Homeland Security before being offered to ensure that such courses
			 satisfy the requirements for training under this section.
					(5)RotationCourses offered as part of continuing education under this subsection shall include—
					(A)a yearly course focusing on the curriculum described in paragraph (2); and
					(B)an additional course to be rotated on a three-year basis focusing on curriculum described in
			 paragraph (3).
					(f)AssessmentNot later than six years after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to the Committee on Homeland Security of
			 the House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate a report that assesses the training and
			 education, including continuing education, required under this section.
			5.Management of ports of entry
			(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall submit to the Committee on Homeland Security of the House
			 of Representatives and the Committee on Homeland Security and Governmental
			 Affairs of the Senate a report that contains an assessment of the current
			 standards and guidelines for managing ports of entry under the control of
			 the Department of Homeland Security. Such assessment shall include
			 information relating to the following:
				(1)Staffing levels and the need for additional staffing.
				(2)Rules governing the actions of Office of Field Operations agents.
				(3)Average delays for transit through air, land, and sea ports of entry.
				(4)An assessment of existing efforts and technologies used for border security, and the effect of the
			 use of such efforts and technologies on facilitating trade at ports of
			 entry and their impact on civil rights, private property rights, privacy
			 rights, and civil liberties.
				(5)The economic impact of the policies and practices of CBP Agricultural Specialists and Office of
			 Field Operations work.
				(6)Physical infrastructure and technological needs at ports of entry.
				(b)UpdatesBased upon the information and assessment contained in the report required under subsection (a),
			 the Secretary of Homeland Security shall establish updated guidelines and
			 standards for managing ports of entry under the control of the Department
			 of Homeland Security to address any identified needs or shortcomings at
			 such ports of entry, including, if applicable, the following:
				(1)Increasing levels of staffing of CBP Agricultural Specialists at ports of entry at which delays
			 hinder or negatively impact the local or national economies.
				(2)Increasing the use of or updating technology at ports of entry at which there are average delays of
			 over two hours based on CBP data collected during the previous fiscal
			 year.
				(3)Publishing rules on the handling of documents at ports of entry.
				(4)Establishing standards of conduct and demeanor when interacting with vulnerable populations, such
			 as children and victims of human trafficking, and individuals with border
			 crossing cards.
				(5)Establishing training courses relating to management and leadership skills for supervisors and
			 managers at ports of entry.
				6.Reporting requirements
			(a)CBP report on migrant deathsNot later than 180 days after the date of the enactment of this Act, the Commissioner of Customs
			 and Border Protection shall submit to the Committee on Homeland Security
			 of the House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate a report relating to deaths occurring
			 along the United States-Mexico border, including information on the
			 following:
				(1)The number of documented migrant deaths.
				(2)A geographical breakdown of where such migrant deaths occur.
				(3)To the extent possible, the cause of death for each migrant.
				(4)The extent to which border technology, physical barriers, and enforcement programs have contributed
			 to such migrant deaths.
				(5)A detailed description of U.S. Customs and Border Protection programs or plans to reduce the number
			 of migrant deaths along the border, including an assessment on the
			 effectiveness of water supply sites and rescue beacons.
				(b)GAO report on migrant deathsNot later than 90 days after the submission of the report required under subsection (a), the
			 Comptroller General of the United States shall review such report to
			 determine the following:
				(1)The validity of U.S. Customs and Border Protection’s statistical analysis of migrant deaths.
				(2)The extent to which U.S. Customs and Border Protection has adopted simple and low-cost measures,
			 such as water supply sites and rescue beacons, to reduce the frequency of
			 migrants deaths.
				(3)The extent to which U.S. Customs and Border Protection measures the effectiveness of its programs
			 to address the frequency of migrant deaths.
				(4)The extent of data and information sharing and cooperation between U.S. Customs and Border
			 Protection, local and State law enforcement, foreign diplomatic and
			 consular posts, and nongovernmental organizations to accurately identify
			 deceased individuals and notify family members and compare information to
			 missing persons registries.
				(c)GAO report on use of force
				(1)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall examine the extent to which U.S. Customs and Border
			 Protection has clarified use of force policies, including the following
			 (and any recommendations related to the following):
					(A)The extent to which U.S. Customs and Border Protection has implemented new training tactics to
			 improve use of force policies, including how the use of force policy
			 conforms to Department of Homeland Security and Federal law enforcement
			 best practices.
					(B)The extent to which U.S. Customs and Border Protection has identified additional or alternative
			 weapons and equipment to improve agents’ and officers’ abilities to
			 de-escalate confrontations, including protective gear.
					(C)Efforts to review and enhance current training and tactics related to use of force, and to
			 implement reforms to ensure agents and officers are better equipped to
			 assess and respond to threats.
					(D)The extent to which U.S. Customs and Border Protection has established a stakeholder engagement
			 framework to better inform and enhance U.S. Customs and Border
			 Protection’s use of force training.
					(E)The extent to which U.S. Customs and Border Protection has established metrics to track the
			 effectiveness of use of force training and to ensure the reporting of all
			 uses of force for review to determine whether the force used was justified
			 and whether it could have been avoided through different tactics or
			 training, better supervision, different tools, adherence to policy, or
			 changes in policy.
					(F)How U.S. Customs and Border Protection could implement best law enforcement practices to improve
			 policies for transparent communication with family members of individuals
			 injured or killed by U.S. Customs and Border Protection agent’s and
			 officer’s use of force, including updates on any pending investigations,
			 and policies for timely notification of such injuries and deaths following
			 such uses of force to the Commissioner of Customs and Border Protection,
			 the Joint Intake Center of the Department of Homeland Security, the Office
			 of Inspector General of the Department, the Office for Civil Rights and
			 Civil Liberties of the Department, the Offices of Public Affairs of the
			 Department and U.S. Customs and Border Protection, Congress, and the
			 applicable consulates, if appropriate.
					(G)How recommendations and requests made by agents and officers of U.S. Customs and Border Protection
			 have been received, reviewed, and if possible implemented into U.S.
			 Customs and Border Protection and Department of Homeland Security use of
			 force policies and best practices.
					(H)The extent to which U.S. Customs and Border Protection electronically tracks personal searches and
			 seizures of personal items at the border, and an assessment of how such
			 information is used to inform U.S. Customs and Border Protection policies
			 and procedures.
					(2)Implementation of GAO findingsThe Secretary of Homeland Security shall direct the Commissioner of Customs and Border Protection
			 to implement any recommendations contained in the report required under
			 paragraph (1). If the Secretary does not so implement such
			 recommendations, the Secretary shall submit to the Committee on Homeland
			 Security of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate a written notification
			 explaining why such recommendations are not being so implemented.
				
